                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                        No. 7:20-CV-2-FL

RAJ HOSPITALITY, LLC a Delaware                )
Limited Liability Company, registered and      )
Authorized to do business in North             )
Carolina as Wilmington Comfort Suites,         )
LLC and Comfort Suites                         )
                                               )
                     Plaintiff,                )
                                               )
      v.                                       )                         ORDER
                                               )
PALOMAR INSURANCE HOLDINGS,                    )
and PALOMAR SPECIALTY                          )
INSURANCE COMPANY, an Oregon                   )
Corporation and insurance company and          )
wholly owned operating subsidiary of           )
Palomar Insurance Holdings, Inc.               )
                                               )
                     Defendants.               )


       The court has been advised that the parties have settled all matters in controversy among

them. Therefore, this matter is DISMISSED subject to the right of any party to file a motion to

reopen the case should settlement not be consummated within 45 days hereof. The parties are

directed to file their Stipulation of Dismissal with Prejudice on or before February 5, 2021.

       As there appears to be no further reason at this time to maintain the file as an open one

for statistical purposes, this case is removed from the active docket.

       SO ORDERED, this 22nd day of December, 2020.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




           Case 7:20-cv-00002-FL Document 21 Filed 12/22/20 Page 1 of 1
